Citation Nr: 1722890	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  07-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The appellant served with the U.S. Army Reserves from 1974 to 1996 with numerous dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

These matters were before the Board in October 2010 and June 2012, when they were remanded for evidentiary development.  They now return for appellate review.  

In January 2017, the appellant requested 30 days to submit additional evidence.  No additional evidence has been received by the Board; however, as the requested time period has elapsed, the Board may proceed with appellate review.  

In July 2009, the appellant testified at a hearing before a Decision Review Officer.  In May 2010, the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO in Indianapolis, Indiana.   Transcripts of these hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the duty to assist, the issues of entitlement to service connection for a low back disability and entitlement to service connection for a right shoulder disability must be remanded for further development.

Service connection may be granted for injuries or diseases incurred in or aggravated during ACDUTRA, but service connection may not be granted for diseases incurred in or aggravated during INACDUTRA.  38 U.S.C.A. § 101 (22), (24) (West 2015).  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA or INACDUTRA, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases.  In other words, the application of 38 C.F.R. § 3.306 (2016) (presumption of aggravation), and 38 U.S.C.A. §§ 1110, 1111, 1131 (West 2015) (presumption of soundness) are not available for the appellant for any period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Pursuant to the June 2012 Board remand, the appellant was afforded examinations in November 2016.  Specifically, a back conditions disability benefits questionnaire and a shoulder and arm conditions disability benefits questionnaire were obtained in November 2016, each of which were provided by the same examiner.  The November 2016 examiner found, in pertinent part, the appellant related the onset of her low back pain to a motor vehicle accident in 1984, at which time she reported that she was rear ended by another vehicle.  The November 2016 examiner found the June 1984 accident related treatment record referenced a neck injury and headache with the diagnosis of muscle strain but did not mention a low back injury and there was no treatment record for a back problem after the motor vehicle accident.  However, as noted by the appellant's representative in May 2017 argument, the June 1984 medical record, which discussed the motor vehicle accident, did, in fact, reference a possible back injury.  Additionally, while the November 2016 examiner endorsed a diagnosis of degenerative arthritis of the spine, the November 2016 examiner did not address all low back diagnoses of record such as a July 2013 private medical record which provided an impression of probable subtle fracture of the left sacral ala and advanced facet degeneration with listhesis at L5-S1.

Similarly, with respect to the appellant's right shoulder claim, the November 2016 examiner, opined, in pertinent part, that no evidence was found of a documented right shoulder injury associated ongoing treatment that would account for the appellant's current x-ray findings of mild osteoarthritis of the right shoulder.  However, the appellant's representative in May 2017 argument, noted in part, a July 1996 record indicated that mild irregular stress changes were present, including in the bilateral shoulders, consistent with stress and/or degenerative changes.  Additionally, while in a February 1995, Report of Medical History, the appellant checked no to a question regarding the existence of a painful or trick shoulder or elbow, arthritis of the right shoulder was indicated on the final page of the report and a February 1995 physical profile noted, in part, right shoulder arthritis, which were not discussed by the November 2016 examiner.  Finally, while the November 2016 examiner endorsed diagnoses of glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis, the November 2016 examiner did not address all right shoulder diagnoses of record, such as January 2013 private medical record which provided an impression of multiple tendon involvement of the right shoulder.  As the November 2016 examiner's opinions regarding the appellant's low back and right shoulder claims were based on an inaccurate factual premise and do not address all diagnoses of record, they are inadequate and addendum opinions are warranted.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Additionally, pursuant to the duty to assist, VA must obtain records of relevant medical treatment.  In this regard, in February 2016, the appellant submitted a completed VA Form 21-4142, Authorization and Consent to Release Information, in part, requesting treatment records from Dr. Alan Bier; however, she did not specify any treatment dates or a specific disability.  In February 2016, VA received a response from Dr. Bier that records were not available, although records from Dr. Bier, dated from November 1989 to September 1993, were previously associated with the record in August 1994.  Nevertheless, there is no indication in the record that the appellant was notified of an inability to obtain such records.  Therefore, on remand, the appellant should be provided another opportunity to identify outstanding, relevant private treatment records and authorize their release to VA.

Finally, review of the record reflects VA treatment records from the Richard L. Roudebush VA Medical Center (VAMC) in Indianapolis, Indiana were associated with the record in October 2016.  However, these records, dated from February 2000, appear to have been limited by the appellant's low back and right shoulder disabilities at issue rather than encompassing the records in the entirety.  Therefore, on remand, any and all of the appellant's VA treatment records from February 2000, to include updated VA treatment records from the Richard L. Roudebush VAMC, since October 2016, should be obtained and associated with the claims folder.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the appellant's VA treatment records, from the Richard L. Roudebush VAMC, to include from February 2000, in the entirety, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The appellant and her representative must be notified of any inability to obtain the requested documents.

2.  Provide the appellant with VA Form, 21-4142, Authorization and Consent to Release Information to VA, to identify all low back and/or right shoulder related treatment from private health care providers, to include from Dr. Bier (excluding any records previously associated with the record dated from November 1989 to September 1993).  The letter accompanying the VA Form 21-4142 should inform the appellant that she should provide the name, address, and approximate dates of treatment for specific private health care providers.  All attempts to obtain these records must be documented in the claims file.  The appellant and her representative must be notified of any inability to obtain the requested documents.

3.  Obtain an addendum opinion from the examiner who offered the November 2016 opinions for the appellant's low back and right shoulder claims.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner in conjunction with the requested opinions.  The exact dates of documented periods of ACDUTRA and INACDUTRA should be provided to the examiner and the examiner should render opinions as to the following:

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed low back disability and/or right shoulder disability, is caused, or aggravated by, any documented period of ACDUTRA and INACDUTRA, with consideration of a June 1984 medical record, which addressed the motor vehicle accident and referenced a possible back injury, a February 1995, Report of Medical History, which noted arthritis of the right shoulder on the final page of the report, a February 1995 physical profile which noted, in part, right shoulder arthritis, and a July 1996 record which indicated that mild irregular stress changes were present, including in the bilateral shoulders, consistent with stress and/or degenerative changes. 

Additionally, the examiner should reconcile all diagnoses of record that were endorsed, proximate to, or during the pendency of each claim, to include the a January 2013 private medical record which provided an impression of multiple tendon involvement of the right shoulder and a July 2013 private medical record, which provided an impression of probable subtle fracture of the left sacral ala and advanced facet degeneration with listhesis at L5-S1, with any opinion(s) provided.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If deemed necessary by the examiner in order to provide the requested opinions, the appellant should be scheduled for an examination(s) and properly notified of such.

A complete rationale for all opinions expressed must be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




